Title: To George Washington from Major General William Heath, 20 August 1777
From: Heath, William
To: Washington, George



Dear General
Boston Augt 20th 1777

I have this day received ⅌ Mr Fessenden the honor of yours of the 5th 10th & 12th Instant, most heartily thank your Excellency for the Intelligence communicated therein, and shall strictly attend to the directions given.
We have just received the inclosed Intelligence of the success of our Troops under General Starks near Bennington, upon which I beg leave to congratulate your Excellency. We are happy to find the Tide is turning at last in our favor. It has been long ebbing in that quarter.
Major Trescott has just been with me. He informs me that he is in a disagreeable situation, That he was appointed by your Excellency a Major to Colo. Cornels Regt, That Regiment failing you were pleased to advise him to accept a Captaincy in Colo. Henly’s, promising him one of the first vacancies. He thinks it rather dishonorable to serve as a Captain after being appointed, and for months considered as a major. That he would chearfully serve as a Corporal if he could do it consistant with those principals which are the first Characteristick of a good Officer. He would serve as a Captain could he obtain a Majors Brevitt which would secure his Rank untill a vacancy offered. As he is a most excellent Officer I beg leave to recommend him to your Excellency’s particular notice, and that if it be consistant with the Establishment of our Army and agreeable to your pleasure he may have a Brevitt of Major if nothing more can be done for him at present, otherwise I fear a good Officer will be lost.
Being just informed that the Army at or near Bennington are short of ammunition I have wrote to Colo. Cheever to send on immediately 2000 wt of Powder 4000 wt of Ball and 6000 Flints. It is said, their numbers are between three & four thousand, and many on the march to join them. I hope this step will meet your Excellency’s approbation. We are impatient to hear the result of the Action, as it was very warm when the Express came away. I have the honor to be with great respect Your Excellency’s Most Obt Servant

W. Heath

